[hum-20181231x10kxex10ff001.jpg]
Exhibit 10(ff) HUMANA INC. RESTRICTED STOCK UNIT AGREEMENT AND AGREEMENT NOT TO
COMPETE OR SOLICIT UNDER THE 2011 STOCK INCENTIVE PLAN THIS RESTRICTED STOCK
UNIT AGREEMENT ("Agreement") made as of <award_date> (the “Date of Grant”) by
and between HUMANA INC., a corporation duly organized and existing under the
laws of the State of Delaware (hereinafter referred to as the "Company"), and
<first_name> <middle_name> <last_name>, an employee of the Company (hereinafter
referred to as "Grantee"). WITNESSETH: WHEREAS, the Humana Inc. 2011 Stock
Incentive Plan (the "Plan") was approved by the Company's Board of Directors and
stockholders; and WHEREAS, the Company desires to award to Grantee Restricted
Stock Units in accordance with the Plan. NOW, THEREFORE, in consideration of the
award of Restricted Stock Units to Grantee, the promises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and Grantee agree as follows: I. RESTRICTED STOCK UNIT GRANT A. Grant. Subject
to the terms and conditions hereinafter set forth, and in accordance with the
provisions of the Plan, the Company hereby grants to Grantee, and Grantee hereby
accepts from the Company <shares_awarded> Restricted Stock Units. Each
Restricted Stock Unit represents the right of Grantee to receive (i) one (1)
Share on the date of distribution provided for in Section I.E. In addition,
Grantee shall also have the right to receive all of the cash or in-kind
dividends that are paid with respect to the Shares represented by the Restricted
Stock Units to which this award relates (“DERs”). Dividend equivalents with
respect to any such Share shall be paid on the same date that such Share is
issued to Grantee pursuant to Section I.E. hereof. The DERs shall be subject to
the same terms and conditions applicable to the Restricted Stock Units,
including, without limitation, the restrictions and non-transferability,
vesting, forfeiture and distribution provisions contained in Sections I.B
through I.E., inclusive, of this Agreement. In the event that the Restricted
Stock Units are forfeited pursuant to Section I.D. hereof, the related DER shall
also be forfeited. B. Restrictions and Non-Transferability. The Restricted Stock
Units and DERs may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated. In addition, such Restricted Stock Units and DERs
shall be subject to forfeiture in accordance with the provisions of Section I.D.
C. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest in
three equal installments, with the first installment vesting on [December 15] of
the year in which the Date of Grant occurs, and the next two installments
vesting on [December 15] of each of the next two years (each such date, a
“Vesting Date” and the period between each Vesting Date or between the Date of
Grant and a - 1 - RSU – NCNS - RE



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff002.jpg]
Vesting Date, as applicable, a “Vesting Period”) subject to Grantee’s continued
employment with the Company through each such Vesting Date; provided, that,
notwithstanding the foregoing, upon certain terminations (as set forth below),
all or a portion of the unvested Restricted Stock Units and DERs will vest as
follows: 1. Upon a termination of Grantee’s employment with the Company due to
Grantee’s death or Disability, all of the unvested Restricted Stock Units and
DERs will immediately vest; 2. In the event of a Change in Control Termination,
all of the unvested Restricted Stock Units and DERs will immediately vest; 3.
Upon the termination of Grantee’s employment due to Retirement, a prorated
portion of the Restricted Stock Units (and related DERs) that would have vested
on the next scheduled Vesting Date shall vest on the next scheduled Vesting
Date, with the proration to be determined by calculating the product of (i) the
quotient of (x) the number of completed months Grantee has been employed since
the Date of Grant or the most recent Vesting Date, as applicable, divided by (y)
the number of months in the current restricted Vesting Period, multiplied by
(ii) the total number of Restricted Stock Units that were scheduled to vest on
the next scheduled Vesting Date. For purposes of the foregoing calculation, a
month is complete on the day in the following month that corresponds to the Date
of Grant; 4. [In the event that Grantee’s employment with the Company terminates
due to a Divestiture of the business to which Grantee provides services and (i)
the Company maintains a strategic interest in the divested business, as
determined by the Committee in its sole discretion, all outstanding Restricted
Stock Units (and related DERs) shall continue to vest on the regular Vesting
Dates in the same manner as if Grantee continued to be employed by the Company
through the applicable Vesting Dates; provided that the Grantee must remain
employed by the divested business on each of the applicable Vesting Dates. For
the avoidance of doubt, if the Grantee’s employment with the aforementioned
divested business terminates before a Vesting Date, the Grantee’s unvested
Restricted Stock Units will no longer vest pursuant to this Section I.C.4 and
will be forfeited upon such termination; or (ii) the Company does not maintain a
strategic interest in the divested business, as determined by the Committee in
its sole discretion, the portion of the unvested Restricted Stock Units (and
related DERs) that would ordinarily vest within twelve (12) months of the
termination of employment due to a Divestiture shall continue to vest and become
vested on regular Vesting Date(s) as if Grantee had remained employed by the
Company through such dates]1; 5. [In the event that Grantee’s employment with
the Company terminates due to a Workforce Reduction or a Position Elimination,
the portion of the unvested Restricted Stock Units (and related DERs) that would
ordinarily vest within twelve (12) months of the termination of employment due
to a Workforce Reduction or a Position Elimination shall continue to vest and
become vested on regular Vesting Date(s) as if Grantee had remained employed by
the Company through such Vesting Dates; and]2 1 NTD: Applicable for annual
awards. Remove for new hires. 2 NTD: Applicable for annual awards. Remove for
new hires. - 2 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff003.jpg]
6. In the event that Grantee’s employment with the Company terminates due to a
transfer to a Strategic Joint Venture, [due to a Divestiture of the business to
which Grantee provides services, or due to a Workforce Reduction or a Position
Elimination,]3 all outstanding Restricted Stock Units (and related DERs) shall
continue to vest on the regular Vesting Date(s) in the same manner as if Grantee
continued to be employed by the Company through the applicable Vesting Date(s)[;
provided that, in the case of a termination due to a Divestiture of the
business, if the Company maintains a strategic interest in the divested
business, as determined by the Committee in its sole discretion, the Grantee
must remain employed by the divested business on each of the applicable Vesting
Dates. For the avoidance of doubt, if the Grantee’s employment with the
aforementioned divested business terminates prior to a Vesting Date, the
Grantee’s unvested Restricted Stock Units will no longer vest pursuant to this
Section I.C.6 and will be forfeited upon such termination.]4 D. Forfeiture.
Except as set forth in Section I.C, upon the termination of Grantee's employment
with the Company prior to the time the Restricted Stock Units and DERs have
vested, the Restricted Stock Units and DERs shall be forfeited immediately by
Grantee. E. Distributions. The Company shall issue to Grantee (or, if
applicable, Grantee’s estate or personal representative) Shares (or such other
securities or other property into which the Shares have been converted, with any
partial Shares or other securities to be settled in cash) with respect to
Grantee’s Restricted Stock Units and dividend equivalents accrued pursuant to
the DERs with respect to such Restricted Stock Units, within 30 days of the date
that the Restricted Stock Units vest in accordance with Section I.C hereof;
provided, however, that, to the extent that the Restricted Stock Units are
considered deferred compensation subject to Section 409A of the Code and the
Restricted Stock Units vest in connection with Grantee’s Change in Control
Termination, then unless the Change in Control is a Section 409A Change in
Control, the distribution of Shares (or such other securities or other property
into which the Shares have been converted) shall not be accelerated to the
vesting date but such distribution shall instead occur based on the Vesting
Dates set forth in Section I.C. hereof. A “Section 409A Change in Control” shall
mean a Change in Control that also constitutes a “change in ownership or
effective control” of the Company or a “change in ownership of a substantial
portion of the assets of” the Company, in each case within the meaning of
Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, no Shares may be transferred to any person other than Grantee unless
such other person demonstrates to the reasonable satisfaction of the Company
such person’s right to the transfer. F. Taxes. Federal, state and local income
and employment taxes and other amounts as may be required by law to be collected
by the Company (“Withholding Taxes”) in connection with the distribution of
Shares, cash or other property or, to the extent applicable, vesting of the
Restricted Stock Units or DERs hereunder, shall be paid by Grantee at such time.
Notwithstanding the foregoing, the 3 NTD: Applicable for new hires. Remove for
annual awards. 4 NTD: Applicable for new hires. Remove for annual awards. - 3 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff004.jpg]
Company shall withhold delivery of a number of Shares with a Fair Market Value
as of the distribution date equal to the Withholding Taxes required to be
withheld in connection with such distribution. II. AGREEMENT NOT TO COMPETE AND
AGREEMENT NOT TO SOLICIT. Grantee agrees and understands that the Company’s
business is a profit-generating business operating in a highly competitive
business environment and that the Company has a legitimate business interest in,
among other things, its confidential information and trade secrets (including as
protected in other agreements and policies between the Company and Grantee) that
it is providing Grantee, and in the significant time, money, training, team
building and other efforts it expends to develop Grantee’s skills to assist in
performing Grantee’s duties for the Company, including with respect to
establishing, developing and maintaining the goodwill and business relationships
with Protected Relationships (defined below) and employees, each of which
Grantee agrees are valuable assets of the Company to which it has devoted
substantial resources. Grantee acknowledges that the grant Grantee is receiving
under the Plan is a meaningful way that the Company entrusts Grantee with its
goodwill and aligns Grantee with the Company objective of increasing the value
of the Company’s business. Accordingly, Grantee acknowledges the importance of
protecting the value of the Company’s business through, among other things,
covenants to restrict Grantee from engaging in activities that would adversely
affect the value of the Company and its goodwill. A. Agreement Not to Compete.
Grantee agrees that during the Restricted Period (defined below) and within the
Restricted Geographic Area (defined below), Grantee will not, directly or
indirectly, perform the same or similar responsibilities Grantee performed for
the Company in connection with a Competitive Product or Service (defined below).
Notwithstanding the foregoing, Grantee may accept employment with a Competitor
(defined below) whose business is diversified, provided that: (1) Grantee will
not be engaged in working on or providing Competitive Products or Services, or
otherwise use or disclose the Company’s confidential information or trade
secrets; and (2) the Company receives written assurances from the Competitor and
Grantee that are satisfactory to the Company that Grantee will not work on or
provide Competitive Products or Services, or otherwise use or disclose
confidential information or trade secrets. In addition, nothing in this
Agreement is intended to prevent Grantee from investing Grantee’s funds in
securities of a person engaged in a business that is directly competitive with
the Company if the securities of such a person are listed for trading on a
registered securities exchange or actively traded in an over-the-counter market
and Grantee’s holdings represent less than one percent (1%) of the total number
of outstanding shares or principal amount of the securities of such a person. B.
Agreement Not to Solicit Protected Relationships. During the Restricted Period
and in connection with a Competitive Product or Service, Grantee shall not,
individually or jointly with others, directly or indirectly: (1) solicit or
attempt to solicit any Protected Relationships (defined below); or (2) induce or
encourage any Protected Relationships to terminate a relationship with the
Company or to otherwise cease to accept services or products from the Company. -
4 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff005.jpg]
C. Agreement Not to Solicit Employees. During the Restricted Period, Grantee
shall not, individually or jointly with others, directly or indirectly: (1) or
by assisting others, solicit, recruit, hire, or encourage (or attempt to
solicit, recruit, hire or encourage), any Company employees or former employees
with whom Grantee worked, had business contact, or about whom Grantee gained
non-public or confidential information (“Employees or Former Employees”); (2)
contact or communicate with Employees or Former Employees for the purpose of
inducing, assisting, encouraging and/or facilitating them to terminate their
employment with the Company or find employment or work with another person or
entity; (3) provide or pass along to any person or entity the name, contact
and/or background information about any Employees or Former Employees or provide
references or any other information about them; (4) provide or pass along to
Employees or Former Employees any information regarding potential jobs or
entities or persons to work for, including but not limited to job openings, job
postings, or the names or contact information of individuals or companies hiring
people or accepting job applications; and/or (5) offer employment or work to any
Employees or Former Employees. For purposes of this covenant, “Former Employees”
shall refer to employees who are not employed by the Company at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
in the three (3) months prior to the time of the attempted recruiting or hiring
and/or interference. D. Effect of Termination of Employment other than a Change
in Control Termination on Agreements Not to Compete and Not to Solicit. 1. In
the event Grantee voluntarily resigns or is discharged by the Company with Cause
at any time prior to the vesting of the Restricted Stock Unit, the prohibitions
on Grantee set forth in Sections II.A, II.B and II.C. shall remain in full force
and effect. 2. In the event Grantee is discharged by the Company other than with
Cause, including in connection with a Workforce Reduction or Position
Elimination, or certain divestiture related terminations, prior to the vesting
of the Restricted Stock Unit, the prohibitions set forth in Section II.A shall
remain in full force and effect during the period of time following Grantee’s
termination equal to the lesser of (x) the Restricted Period or (y) the period
of time during which Grantee is deemed to be entitled to severance measured by
the sum of (i) the number of weeks Grantee is entitled to severance under the
Company’s applicable severance policy, plus (ii) a number of weeks equal to (A)
the value of the acceleration or continuation of the vesting of the Restricted
Stock Unit as a result of Grantee’s termination under this Agreement or the Plan
that would otherwise have been forfeited, with such value measured by
multiplying the number of Shares underlying the Restricted Stock Units that
vested as a result of the termination of employment by the per Share Fair Market
Value on the Last Day, divided by (B) Grantee’s then-current weekly base salary,
plus (iii) any additional period that the Company determines to provide
severance to Grantee, in its discretion. 3. In the event Grantee is discharged
by the Company other than with Cause prior to vesting herein of the Restricted
Stock Units, the prohibitions set forth in Sections II.B and II. C above shall
remain in full force and effect. - 5 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff006.jpg]
4. After the vesting of the Restricted Stock Unit, the prohibitions on Grantee
set forth herein shall remain in full force and effect, except as otherwise
provided in Section II.E. E. Effect of a Change in Control Termination on
Agreements Not to Compete and Not to Solicit. 1. Notwithstanding anything set
forth in Section II.D, in the event of a Change in Control Termination, the
prohibitions on Grantee set forth in Section II.A shall remain in full force and
effect only if the acquirer or successor to the Company following the Change in
Control shall, solely at its option, pay, within thirty (30) days following
Grantee's employment termination date with the Company or its successor, to
Grantee the Non-Compete Payment. Notwithstanding any previous agreement between
Grantee and the Company relating to the prohibitions on Grantee set forth in
Section II.A, the “Non-Compete Payment” shall be an amount at least equal to
Grantee’s then current annual base salary. Such amount shall be in addition to
any other amounts paid or payable to Grantee with respect to other severance
plans or policies maintained by the Company. For the avoidance of doubt, the
provisions of this Section II.E shall supersede any agreement between Grantee
and the Company relating to the prohibitions on Grantee set forth in Section
II.A, with the exception of any similar agreement contained in (i) any
employment agreement between Grantee and the Company, (ii) any agreement between
Grantee and the Company not related to the employment of Grantee by the Company,
(iii) any severance plan or policy of the Company and (iv) any change in control
severance plan or policy of the Company. 2. In the event of a Change in Control
Termination, the prohibitions on Grantee set forth in Sections II.B. and II C.
shall remain in full force and effect. F. Governing Law. Notwithstanding any
other provision herein to the contrary, the provisions of this Section II of the
Agreement shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Kentucky without regard to its conflicts or choice of laws
rules or principles that might otherwise refer construction or interpretation of
this Section II to the substantive law of another jurisdiction. G. Injunctive
Relief; Invalidity of Any Provision. Grantee acknowledges that (1) his or her
services to the Company are of a special, unique and extraordinary character,
(2) his or her position with the Company will place him or her in a position of
confidence and trust with respect to the operations of the Company, (3) he or
she will benefit from continued employment with the Company, (4) the nature and
periods of restrictions imposed by the covenants contained in this Section II
are fair, reasonable and necessary to protect the Company, (5) the Company would
sustain immediate and irreparable loss and damage if Grantee were to breach any
of such covenants, and (6) the Company’s remedy at law for such a breach will be
inadequate. Accordingly, Grantee agrees and consents that the Company, in
addition to the recovery of damages and all other remedies available to it, at
law or in equity, shall be entitled to seek both preliminary and permanent
injunctions to prevent and/or halt a breach or threatened breach by Grantee of
any covenant contained in Section II hereof. If any provision of this Section II
is determined by a court of competent jurisdiction to be invalid in whole or in
part, it shall be deemed to have been amended, whether as to time, area covered
or otherwise, as and to the extent required for its validity under applicable
law, and - 6 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff007.jpg]
as so amended, shall be enforceable. The parties further agree to execute all
documents necessary to evidence such amendment. III. MISCELLANEOUS PROVISIONS A.
Binding Effect & Adjustment. This Agreement shall be binding and conclusive upon
each successor and assign of the Company. Grantee’s obligations hereunder shall
not be assignable to any other person or entity. It is the intent of the parties
to this Agreement that the benefits of any appreciation of the underlying Shares
during the term of the Award shall be preserved in any event, including but not
limited to a recapitalization, merger, consolidation, reorganization, stock
dividend, stock split, reverse stock split, spin-off or similar transaction, or
other change in corporate structure affecting the Shares, as more fully
described in Sections 4.6 and 11 of the Plan. All obligations imposed upon
Grantee and all rights granted to Grantee and to the Company shall be binding
upon Grantee's heirs and legal representatives. B. Amendment. This Agreement may
only be amended by a writing executed by each of the parties hereto. C.
Governing Law. Except as to matters of federal law and the provisions of Section
II hereof, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to its conflict of laws
rules. This Agreement shall also be governed by, and construed in accordance
with, the terms of the Plan. D. No Employment Agreement. Nothing herein confers
on Grantee any rights with respect to the continuance of employment or other
service with the Company, nor will it interfere with any right the Company would
otherwise have to terminate or modify the terms of Grantee's employment or other
service at any time. E. Severability. If any provision of this Agreement is or
becomes or is deemed invalid, illegal or unenforceable in any relevant
jurisdiction, or would disqualify this Award under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, it
shall be stricken and the remainder of the Agreement shall remain in full force
and effect. F. Defined Terms. 1. Any term used herein and not otherwise defined
herein shall have the same meaning as in the Plan. Any conflict between this
Agreement and the Plan will be resolved in favor of the Plan. Any disputes or
questions of right or obligation which shall result from or relate to any
interpretation of this Agreement shall be determined by the Committee. Any such
determination shall be binding and conclusive upon Grantee and any person or
persons claiming through Grantee as to any rights hereunder. 2. For the purposes
of this Agreement, the following terms shall have the following meaning: (i)
“Change in Control Termination” means, in the event unvested Restricted Stock
Units and DERs are assumed, converted, continued or substituted in connection
with a Change in - 7 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff008.jpg]
Control, if the employment of Grantee is terminated within two (2) years
following the Change in Control (i) by the Company or its acquirer or successor
for any reason other than Cause or (ii) by Grantee with Good Reason. (ii)
“Competitive Product or Service” means any product, process, system or service
(in existence or under development) of any person or organization other than the
Company that is the same as, similar to, or competes with, a product, process,
system or service (in existence or under development) upon which Grantee worked
or for which Grantee had responsibilities at the Company during the twenty-four
(24) months prior to the Last Day (as defined below). (iii) “Competitor” means
Grantee or any other person or organization engaged in, or about to become
engaged in, research or development, production, marketing, leasing, selling, or
servicing of a Competitive Product or Service. (iv) “Divestiture” means the sale
or other transfer of equity securities of a Subsidiary to a person or entity
other than the Company or an affiliate of the Company, or if a Subsidiary
leases, exchanges or transfers all or any portion of its assets to such a person
or entity, then the Committee may specify that such transaction or event
constitutes a “Divestiture”. (v) “Good Reason” shall mean, unless otherwise
defined in a written employment agreement in effect between the Company or any
of its Subsidiaries and Grantee, the relocation of Grantee’s office at which
Grantee is to perform his or her duties to a location more than thirty (30)
miles from the location at which Grantee performed his or her duties prior to a
Change in Control. (vi) “Last Day” means Grantee’s last day of employment with
the Company regardless of the reason for Grantee’s separation. (vii) “Position
Elimination” means the elimination of Grantee’s position. (viii) “Protected
Relationship” means policyholders, agents, brokers, dealers, distributers,
sources of supply or customers with whom, within twenty-four (24) months prior
to the Last Day, Grantee, directly or indirectly (e.g., through employees whom
Grantee supervised) had material business contact and/or about whom Grantee
obtained confidential information and trade secrets. (ix) “Restricted Geographic
Area” means the territory (i.e.: (i) state(s), (ii) county(ies), or (iii)
city(ies)) in which, during the twenty-four (24) months prior to the Last Day,
Grantee provided material services on behalf of the Company (or in which Grantee
supervised directly, indirectly, in whole or in part, the servicing activities).
(x) “Restricted Period” means the period of Grantee’s employment with the
Company and a period of twelve (12) months after the Last Day. Grantee
recognizes that the durational term is reasonably and narrowly tailored to the
Company’s legitimate business interest and need for protection with each
position. - 8 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff009.jpg]
(xi) “Strategic Joint Venture” means a business arrangement entered into by the
Company with one or more other parties to own and operate an entity in which the
Company continues to have a strategic interest. (xii) “Workforce Reduction”
means a reduction in force, as determined by the Company in accordance with its
standard coding procedures. G. Execution. If Grantee shall fail to execute this
Agreement, either manually with a paper document, or through the online grant
agreement procedure with the Company’s designated broker–dealer, and, if
manually executed, return the executed original to the Secretary of the Company,
the Award shall be null and void. The choice of form will be at the Company’s
discretion. H. Section 409A. All Restricted Stock Units granted pursuant to this
Agreement are intended either to be exempt from Section 409A of the Code, or, if
subject to Section 409A of the Code, to be administered, operated and construed
in compliance with Section 409A of the Code and any guidance issued thereunder.
This Agreement and the Plan shall be administered in a manner consistent with
this intent and any provision that would cause the Agreement or Plan to fail to
satisfy the first sentence of this section shall have no force and effect.
Notwithstanding anything contained herein to the contrary, Restricted Stock
Units (and related DERs) that (a) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (b) vest as a
consequence of Grantee’s termination of employment, shall not be delivered until
the date that Grantee incurs a “separation from service” within the meaning of
Section 409A of the Code (or, if Grantee is a “specified employee” within the
meaning of Section 409A of the Code and any guidance issued thereunder, the date
that is six months and one day following the date of such “separation from
service” (or on the date of Grantee’s death, if earlier)). In addition, each
amount to be paid or benefit to be provided to Grantee pursuant to this
Agreement that constitutes deferred compensation subject to Section 409A of the
Code, shall be construed as a separate identified payment for purposes of
Section 409A of the Code. - 9 -



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10ff010.jpg]
IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written. "Company" ATTEST: HUMANA INC. BY: BY:
JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal Officer & Corporate Secretary
President & Chief Executive Officer “Grantee” <first_name> <middle_name>
<last_name> - 10 -



--------------------------------------------------------------------------------



 